I would like to 
extend my congratulations to His Excellency 
Mr. Miguel d’Escoto Brockmann on his election to the 
presidency of the General Assembly at its sixty-third 
session. I also wish to express my deep appreciation to 
His Excellency Secretary-General Ban Ki-moon for his 
dedication to having the United Nations meet global 
challenges in a more effective and timely manner. I 
assure them of the Republic of Korea’s full support for 
their noble endeavours. 
 As I stand here, I recall those turbulent days 
seven years ago when we stood shaken by the terrorist 
acts in the morning of 11 September 2001. Throughout 
my presidency of the General Assembly at its fifty-
sixth session, all Member States were united in dealing 
with the grave challenges in the shadow of 9/11. 
 On 12 September 2001, this Assembly began its 
fifty-sixth session by adopting resolution 56/1, strongly 
condemning the terrorist acts and calling for a 
concerted effort by the international community to 
combat terrorism. With the close cooperation that 
followed, counter-terrorist capacity has been 
strengthened at all levels. 
 Nevertheless, as we are witnessing in many parts 
of the world today, terrorism continues to threaten and 
take the lives of innocent people. As the international 
community shares the concern over such an intractable 
trend, it is time for us to renew our commitment to 
completely root out terrorism in all its forms and 
manifestations. 
 This year marks the sixtieth anniversary of the 
founding of the Republic of Korea. The Republic of 
Korea was the first country to have the establishment 
of its Government recognized by the United Nations 
  
 
08-51851 32 
 
through a General Assembly resolution, back in 
December 1948. Thanks to the Assembly’s continuous 
support, the Republic of Korea was able to step into the 
twenty-first century as a full-fledged democracy and 
vibrant economy. It is my sincere hope that this special 
relationship will further develop and strengthen in the 
years to come. 
 Over the past six decades, the United Nations has 
strived for the common good of the international 
community and has become ever more relevant to the 
well-being of the present and future generations of 
humankind. It is currently leading the global efforts to 
achieve the Millennium Development Goals (MDGs) 
and is demonstrating strong stewardship in addressing 
the global food and energy crises, as well as climate 
change. 
 Standing at the midpoint to the MDG target year 
of 2015, we realize that, in order to achieve what we 
pledged, all Member States will have to redouble their 
commitments to the MDGs. But political commitment 
alone is not enough. We need solid economic growth 
and a coherent strategy to translate our commitment 
into reality. 
 While the rapid growth experiences of Korea and 
other countries have served as a useful reference for 
many developing countries, we should move beyond 
the conventional economic growth approach of “grow 
first, clean up later”. Rather, what we need is green and 
pro-poor growth. 
 Climate change, on which the future of humanity 
so critically depends, is now looming larger than ever 
as a global challenge. Adverse impacts of climate 
change are threatening the very foundation of the 
MDGs, inter alia, by affecting agriculture, upon which 
the livelihood of many in the developing world 
depends, and by increasing climate-related natural 
disasters, which are hitting hard the most vulnerable 
bottom billion, as in the case of Typhoon Nargis. 
 The conventional growth approach based on 
cheap fossil fuel is among the factors driving up the 
prices of oil and food. As such, we need a new climate-
friendly strategy for energy and development if we are 
to attain the goals of the MDGs while addressing 
climate change. I encourage all agencies of the United 
Nations to closely cooperate to develop a new road 
map. In that regard, I would like to express my full 
support for the energetic leadership of Secretary-
General Ban Ki-moon, who has been working hard to 
place climate change as our top priority on the global 
agenda. 
 The Republic of Korea recently embraced a low-
carbon, green growth paradigm. We strongly believe 
that that is and should be the new paradigm for growth 
and development of the world in the future. We support 
the global vision of reducing greenhouse gas emissions 
by 50 per cent by 2050 and plan to announce next year 
our voluntary midterm mitigation goal set for the year 
2020. We will also launch the East Asia Climate 
Partnership, which will initiate programmes in the 
amount of $200 million over the next five years to 
support other countries in making their economic 
growth compatible with climate change concerns. 
 In 2002, I attended the World Summit on 
Sustainable Development, held in Johannesburg, in my 
capacity as President of the General Assembly. 
Through that and other experiences, I have come to 
firmly believe in the importance of high-level 
commitments to strengthening our efforts and political 
momentum on issues concerning the environment and 
development. In that vein, I would like to emphasize 
that a new world summit focusing on climate change 
and sustainable development needs to be held in 2012, 
not least to ensure a strong take-off for a post-2012 
climate regime. 
 Given that the past three conferences were held in 
Europe, America and Africa respectively, it could well 
be Asia’s turn to host the next. Asia is the most 
populous region in the world and is undergoing vibrant 
economic transformation, which makes the sustainable 
development issue all the more relevant. As a country 
well-placed to play a bridging role between developed 
and developing nations, the Republic of Korea hopes to 
make a contribution by hosting that conference. 
 The global food crisis is another factor 
contributing to instability by increasing the population 
affected by poverty and starvation. It is also 
threatening to reverse many of the gains we have 
achieved thus far in the development field. As the 
causes behind the current food crisis are complex and 
varied, our responses must be comprehensive as well 
as timely. 
 The Republic of Korea has provided 
humanitarian assistance to countries facing food crises. 
I am pleased to inform the Assembly that the Republic 
of Korea, in addition to its assistance to the Democratic 
People’s Republic of Korea, has decided to offer 
 
 
33 08-51851 
 
$100 million over the next three years for emergency 
food aid and for assistance to strengthen the 
agricultural capacities of developing countries. With 
first-hand knowledge in agricultural development, 
Korea plans to assist in various areas, including 
farming infrastructure, technology and policymaking. 
 This year also marks the sixtieth anniversary of 
the adoption of the Universal Declaration of Human 
Rights. Over the decades, the United Nations has 
played an indispensable role in setting international 
norms and principles to ensure all human rights for all. 
This year saw further progress, with the 
implementation of the Universal Periodic Review by 
the Human Rights Council and with the Convention on 
the Rights of Persons with Disabilities taking effect. At 
the same time, we need to redouble efforts to stem the 
serious human rights violations that still continue in 
certain regions. The Republic of Korea urges those 
human rights violators to urgently respond to the 
international community’s call for dialogue and 
cooperation and to follow up with appropriate 
measures to enhance human rights. 
 In the area of United Nations reform, it is more 
crucial now than ever that the United Nations operate 
efficiently, effectively and responsively. The Republic 
of Korea supports all efforts, in particular the 
initiatives taken by the Secretary-General, to make the 
Secretariat more accountable, efficient and responsive. 
 As for the Security Council, in order for it to 
better fulfil its mandate of maintaining international 
peace and security, it needs to be reformed to ensure 
that it is more representative, accountable and efficient. 
Moreover, considering the importance of the Security 
Council, every effort should be made to acquire a 
general agreement among all Member States in steering 
the direction of the reform. It should be not an issue of 
division, but one that unites Member States. 
 The new Government of the Republic of Korea 
has posited contributing to the international community 
as a trusted partner as one of the pillars of its foreign 
policy. To that end, we are strengthening our role in 
official development assistance and peacekeeping 
operations. 
 Since 2000, our official development assistance 
has increased three times in volume, with assistance to 
Africa increasing threefold in the past three years. We 
plan to triple our current official development 
assistance to reach over $3 billion by 2015. To better 
coordinate our development cooperation policy with 
the international community, the Republic of Korea 
plans to join the Development Assistance Committee of 
the Organization for Economic Cooperation and 
Development in 2010.  
 The Republic of Korea is also seeking ways to 
strengthen its participation in United Nations 
peacekeeping operations. Currently, we have a 350-
strong contingent dispatched to the United Nations 
Interim Force in Lebanon and are considering 
legislation to facilitate our participation in 
peacekeeping operations. 
 The proliferation of weapons of mass destruction 
and their delivery systems poses a grave threat to 
international peace and security. We must strengthen 
the disarmament and non-proliferation regimes, 
including the Treaty on the Non-Proliferation of 
Nuclear Weapons (NPT). In that regard, it is crucial 
that the North Korean nuclear issue be expeditiously 
resolved. That issue has remained for many years a 
threat to the security of North-East Asia while 
seriously undermining the very foundations of the NPT 
regime. 
 The Republic of Korea is making every effort to 
resolve the North Korean nuclear issue within the 
framework of the Six-Party Talks, under which some 
progress has been made. However, Pyongyang’s recent 
move to suspend the disablement measures and attempt 
to reverse the process is highly regrettable. We urge the 
Democratic People’s Republic of Korea to resume 
disablement measures immediately so that the positive 
momentum generated by the Six-Party Talks process 
can be maintained and the denuclearization process can 
move forward. 
 With a view to developing more mature 
inter-Korean relations in a pragmatic and productive 
way, the Republic of Korea pursues a policy of mutual 
benefits and common prosperity. As progress is made 
in denuclearization, we stand ready to support 
economic development in the North. We are also 
willing to hold discussions with Pyongyang on how to 
implement properly all past inter-Korean agreements, 
including the Basic Agreement of 1992. President Lee 
Myung-bak, in his speech to the National Assembly in 
July, proposed to fully restore inter-Korean dialogue 
and emphasized that we are ready to render our 
cooperation to alleviate the food crisis in the 
Democratic People’s Republic of Korea. We look 
  
 
08-51851 34 
 
forward to the Democratic People’s Republic of Korea 
accepting the offer for dialogue so that real progress 
can be made in inter-Korean relations. 
 Eventually, I believe that we will see more peace 
and prosperity in North-East Asia. The region is 
already a major powerhouse for economic growth in 
the world. With the peaceful resolution of the North 
Korean nuclear issue, countries in the region will be 
able to accelerate cooperation to make North-East Asia 
more stable and future-oriented. Undoubtedly, that will 
in turn contribute greatly to the peace and prosperity of 
the world. 
 Currently, the international community is 
grappling with the grave financial turmoil that 
threatens to spread worldwide. It has even been feared 
that the turmoil could lead to a recession of the 
magnitude of the Great Depression of the 1930s. 
Without a doubt, the current instability in the financial 
market could have a devastating, domino-like impact 
on the real economy of this globalized world. 
 We have to be careful, however, not to rush into 
protectionist policies either for fear of uncertainty or 
out of self-interest. There are hard-learned lessons 
from the Depression of the 1930s: the “beggar thy 
neighbour” policy and the policy of raising tariffs to 
protect particular industries harmed the world 
economy. Therefore, I strongly believe that any 
solution should be based on an even closer cooperation 
within the international community and the open 
market economy. 
 Today, the expectations placed upon the United 
Nations by the international community are higher than 
ever. However, what the United Nations can achieve 
cannot be greater than the sum of all our individual 
achievements unless there are synergistic effects. 
Therefore, all of us, each and every Member State, 
should not only do our best in carrying out our 
responsibilities, but should also be willing to help and 
reach out to others. Only by doing so can this global 
body live up to and even exceed the expectations of the 
international community. To that end, the Republic of 
Korea will faithfully do its part. 